Citation Nr: 1720589	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint and muscle pain (claimed as due to a qualifying chronic disability).

2.  Entitlement to service connection for actinic keratoses and solar keratosis (claimed as due to a qualifying chronic disability).

3.  Entitlement to service connection for a rash, to include tinea pedis and erythema annulae (claimed as due to a qualifying chronic disability).

4.  Entitlement to service connection for obstructive sleep apnea with associated fatigue, muscle aches, pain, and insomnia (claimed as due to a qualifying chronic disability).

5.  Entitlement to an evaluation in excess of 20 percent for a total right knee replacement prior to March 11, 2015, and an evaluation in excess of 30 percent on or after May 1, 2016.

6.  Entitlement to service connection for migraines.
7.  Entitlement to an evaluation in excess of 10 percent prior to September 21, 2016, for status post anatomic total shoulder arthroplasty of the right shoulder (previously rated as right shoulder torn rotator cuff with impingement status post debridement).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  The hearing transcript is associated with the record.

In July 2014, the Board denied service connection for migraines and an evaluation in excess of 20 percent for the service-connected right knee disability.  It also remanded the issues of entitlement to service connection for joint and muscle pain, actinic and solar keratosis, asymptomatic skin cancer, tinea pedis, and obstructive sleep apnea all claimed as due to a qualifying disability.  In July 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which vacated and remanded the Board's July 2014 denial of service connection for migraines and an evaluation in excess of 20 percent for the service-connected right knee disability.

In a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection squamous cell and basal cell cancer, claimed as asymptomatic skin cancer due to a qualifying chronic disability.  As this represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection for asymptomatic skin cancer is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The June 2015 JMR found that Veterans Health Information Systems and Technology Architecture (VISTA) contained medical records from Dr. M., including a new patient evaluation form and office notes from February 2009.  These records were not associated with the Veteran's VBMS file. 

With regard to the claim of entitlement to service connection for migraines, the June 2015 JMR found that the Board failed its duty to assist during the May 2014 Board hearing.  The Veteran testified that his VA physician, Dr. H., linked his migraine headaches to his in-service chemical exposure.  However, the Board at the hearing did not suggest that the Veteran submit a written opinion from Dr. H.  Therefore, to fix the inadequacies from the hearing, the Board now finds that a remand is necessary to afford the Veteran a VA examination and medical opinion to determine the nature and etiology of his migraine headaches.  The VA examiner, in forming his medical opinion, must consider the Veteran's May 2014 hearing testimony.

Since the claim for an increased evaluation for the service-connected right knee disability was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in November 2015 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.

Pertinent evidence has been added to the Veteran's VBMS electronic claims file.  This evidence includes VA treatment records, private treatment records, and a November 2015 VA Knee and Lower Leg Conditions Examination.  This evidence, which pertains to the issues on appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in December 2014.  In March 2017, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly submitted evidence.  In March 2017, the Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly submitted evidence.  For these reasons, the Board is remanding this case to for AOJ review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2016).

Lastly, in a December 2015 rating decision, the Veteran was denied entitlement to an evaluation in excess of 10 percent prior to September 21, 2016, for status post anatomic total shoulder arthroplasty of the right shoulder (previously rated as right shoulder torn rotator cuff with impingement status post debridement).  In January 2016 the Veteran filed a notice of disagreement with the December 2015 rating decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records since February 14, 2017, and a new patient evaluation form and office notes dated in February 2009 from Dr. M. contained in VISTA.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his migraines.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraines were caused by his active service.  The examiner must specifically address the Veteran's May 2014 hearing testimony and the assertion that his treating physician, Dr. H., linked his migraines to chemical exposure in service.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right knee disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the right knee since 2008.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right knee disability is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected right knee disability since 2008.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the right knee since 2008.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

5.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement to an evaluation in excess of 10 percent prior to September 21, 2016, for status post anatomic total shoulder arthroplasty of the right shoulder (previously rated as right shoulder torn rotator cuff with impingement status post debridement).  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

6.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




